Detailed Action
This office action is a response to an application filed on 4/12/2021 in which claims 1 – 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 2/10/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The application is directed to a method to efficiently determining downlink control information in network comprising at least several cells; A wireless device receives configuration parameters that cross-carrier scheduling of a second cell via a first cell; activates two bandwidth parts (BWP)s in the first cell but monitors only one of the two active BWPs (e.g. the first BWP) for a period for a downlink control channel for cross-carrier scheduling of the second cell and receives DCI indicating radio resources for the second cell. The inventive step is determining only one active BWP (i.e. the first BWP of the first cell as this narrows down the search space to a specific region rather than monitoring all the activated BWPs.
In Applicant’s 4/12/2021, Applicant presented persuasive arguments that Cheng or the other cited references do not disclose activating the PDCCHs or "activating at least two bandwidth parts (BWPs) for the first cell" as required by claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462